4M-I3
                                         ELECTRONIC RECORD

CCA #       14-12-00758-CR                              OFFENSE     Assault




            Alex Terrelldevon Jackson v. The State of
STYLE:      Texas                                       COUNTY      Harris




TRIAL COURT:              262nd District Court                                                  MOTION


TRIAL COURTS:             1276724                          FOR REHEARING IS:.

TRIAL COURT JUDGE:        Judge, 262nd District Court      DATE:

DISPOSITION:                                               JUDGE:




CLK RECORD                                                 SUPP CLK RECORD.     Iml
RPT RECORD:                                                SUPPRPTRE
                                                            UPP RPT RECORD
                                                           Hmt/idioi
STATE BR:                                                  aUrr bK            'U>
APP BR:                                                    PRO SE BR

                                   THE COURT OF CRIMINAL APPEALS




ELECTRONIC RECORD                                         CCA#                maws
       S+ate^S                     Petition                 Disposition:.

FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE:

                                                            JUDGE:

DATE   : /?0„ll l£. 3X>W                                    SIGNED:.                      PC:
          7
JUDGE:        &                                             PUBLISH:                     DNP:

                    . MOTION FOR REHEARING IN               MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                      ON     •

JUDGE:                                                      JUDGE: